Citation Nr: 0005043	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hernia 
repair.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from February 1991 to July 
1991.  He also served in the National Guard prior to his 
period of active service.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in February 
1996 by the Department of Veterans Affairs (VA) regional 
office (RO) in Jackson, Mississippi.

This case was remanded by the Board in December 1997 for 
further development.  Subsequently, the RO awarded service-
connection for a psychiatric disorder and continued the 
denial of service-connection for a bilateral hernia repair.  
Thereafter, the case was returned to the Board for appellate 
consideration on the issue of service-connection for a 
bilateral hernia repair .

The veteran testified at a hearing at the RO in August 1996.  
A transcript of that hearing is the claims folder.


FINDINGS OF FACT

There is no competent medical evidence of a bilateral hernia 
problem in service or any competent medical evidence linking 
the current a bilateral hernia repair to service.


CONCLUSION OF LAW

The claim for service connection for a bilateral hernia 
repair is not well grounded, and there is no statutory duty 
to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A clinical record from Madigan Army Medical Center at Tacoma, 
Washington, disclosed that the veteran was hospitalized from 
June 18 to June 25, 1991, several disabilities were diagnosed 
at discharge.  There was no mention of any hernia problem.

The veteran was hospitalized at Methodist Hospital in January 
1992.  He was admitted with a several day history of 
abdominal pain, vomiting, and diarrhea.  During 
hospitalization, an incarceration of a left inguinal hernia 
was noted and he also had a right inguinal hernia.  Both 
inguinal hernias were repaired.  The pertinent final 
diagnosis was bilateral inguinal hernia.  

The veteran underwent a VA alimentary appendages examination 
in October 1995.  He claimed that he had residuals of a 
double inguinal hernia which was repaired two years ago at 
Methodist Hospital.  The examination revealed well healed 
surgical scars with no recurrence.  The examiner believed 
that he had optimal surgical results.

The veteran testified at a hearing at the RO in August 1996.  
He stated that he had had no hernia problems prior to his 
active duty in 1991.  He maintained that he developed the 
hernias as a result of physical training during active duty 
and that he was hospitalized while at Fort Lewis, Washington.  
He claimed that he saw a physician two months after discharge 
from service and surgery was performed at Methodist Hospital.

In April 1998, the veteran reported in a statement that that 
he was treated for bilateral hernias at Madigan Army Hospital 
in the summer of 1992.

In April 1998, the RO requested treatment records of the 
veteran at Madigan Army Hospital from June 1991.  The 
response from Madigan Army Hospital indicated there were no 
records of the veteran on file.

In January 1999, the National Personnel Records Center 
reported that the veteran had no active or inactive duty for 
training after he was released from active duty in July 1991.

Legal Analysis 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1113 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

The veteran has contended that he developed bilateral hernia 
as a result of physical training during active duty in 1991 
and was treated for this disorder at Madigan Army hospital.  
There is a record of hospitalization at this facility during 
June 1991.  However, there is no indication of any hernia 
problems during this admission.  Further, records of his 
bilateral hernia repair in January 1992 do not reflect a 
medical history or other indication of inguinal hernia during 
active service in 1991.  In addition, there is no competent 
medical evidence linking the bilateral hernia condition to 
service.  Therefore, because of the absence of evidence of 
incurrence or aggravation of any hernia condition in service; 
and competent (medical) evidence of a nexus between the 
current disability and service, this claim is not well 
grounded.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has claimed that he was treated for a bilateral 
hernia disorder in 1992 and Madigan Army hospital, and the RO 
attempted to obtain these records.  However, Madigan Army 
hospital reported there were no records disclosing such 
treatment.  The veteran has not put the VA on notice of the 
existence of any additional evidence pertaining to the which 
would have made this claim plausible.


ORDER

The claim for a bilateral hernia repair is not well grounded 
and is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

